Title: To Thomas Jefferson from Elias Glover, 3 January 1808
From: Glover, Elias
To: Jefferson, Thomas


                  
                     Sir,
                      Chillicothe Jany. 3d. 1808.
                  
                  Having Just arrived in Town I avail myself of the opportunity to inform you by the Mail which leaves this to morrow morning, that Mr. Blannerhasset, the celebrated accomplice of Burr, passed thro Cincinnati on Wednesday last, on his way down the River—
                  Report says that Burr was, a few days since, at Pittsburgh & that he descended the river about the same time & perhaps in the same boat with Bhs’t, whether this report is well founded or not is impossible for me to say—But certain it is that Bhs’t has descended the Ohio & that Burr is not (as he was expected) at this place—
                  The celebrated Genl Moreau it is said also descended the Ohio a few days since—And I learn by the Eastern papers that Bollman has shipped for N. Orleans—Permit me to enquire, what does all this mean? Is it possible that the fire which was kindling in the West about twelve months since is not yet extinguished? Or does it merely lie covered under the ashes, ready at some not far distant period “to produce an explosion to shake the Continent”? These are mere speculative Ideas, And it is to be hoped that my conjectures on this subject are not well founded. But at a time when our Country is threatened with hostilities from abroad, & by traitors from within its own bosom, it becomes the duty of every friend to our Constitution & Government to be vigilant, & to contribute his pittance however small, to the preservation of those liberties which the American people have been taught to revere—
                  Pray excuse this hasty sketch & pardon the intrusion—
                  With sentiments of the highest consideration & respect I have the honor to be Your Obt. Hble Servt.
                  
                     Elias Glover 
                     
                  
               